Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knepp (US 9,211,900 B2).
Regarding claim 1, Knepp discloses a cart apparatus comprising: a child cart (cart 10) comprising a base frame (frame 14) structure comprising a pair of side beams (see Annot. Fig. 2) and a lateral beam (see Annot. Fig. 2) that extends between the pair of side beams; and a parent cart comprising: a base frame structure comprising a pair of side beams (rider wings 80) and a lateral beam that extends between the pair of side beams (see portion of frame 68 that extends between rider wings 80), the base frame structure of the parent cart defining a nesting area that is sized and arranged to receive the base frame structure of the child cart (Fig. 1); and a cart interlock mechanism comprising an engagement member (rocking arm 25) that is rotatably mounted to the base frame structure (Col. 3, Lns. 39-42) and a foot pedal (lock pedal 54 with unlock pedal 50) that is linked to the engagement member, wherein the foot pedal rotates the engagement member from a locked position that engages the base frame of the child cart to an unlocked position that releases the base frame of the child cart (Col. 4, Lns. 45-63).  

    PNG
    media_image1.png
    490
    663
    media_image1.png
    Greyscale
.  
Regarding claim 2, Knepp discloses the cart apparatus of claim 1, wherein the cart interlock mechanism comprises an actuation rod connected to the engagement member and linked to the foot pedal such that downward movement of the foot pedal rotates the actuation rod and the engagement member from the locked position to the unlocked position (Col. 3, Lns. 26-38).  

Regarding claim 3, Knepp discloses the cart apparatus of claim 2, wherein the cart interlock mechanism comprises: an elongated arm connected to the foot pedal, the elongated arm rotatably mounted to one of the side beams of the base frame of the parent cart; and a following arm connected to the actuation rod, the following arm linked to an end portion of the elongated arm such that rotation of the elongated arm rotates the following arm (Col. 3, Lns. 49-65).  

Regarding claim 7, Knepp discloses a parent cart (cart 10) of a cart apparatus, the parent cart comprising: a base frame (frame 14) structure comprising a pair of side beams (Annot. Fig. 2) and a lateral beam that extends between the pair of side beams (Annot. Fig. 2), the base frame structure defining a nesting area that is sized and arranged to receive a base frame structure of a child cart (Fig. 1); and a cart interlock mechanism comprising an engagement member (rocking arm 25) that is rotatably mounted to the base frame structure (Col. 3, Lns. 39-42) and a foot pedal (lock pedal 54 with unlock pedal 50) that is linked to the engagement member, wherein the foot pedal rotates the engagement member from a locked position that engages the base frame of the child cart to an unlocked position that releases the base frame of the child cart (Col. 4, Lns. 45-63).  

Regarding claim 8, Knepp discloses the parent cart of claim 7, wherein the cart interlock mechanism comprises an actuation rod connected to the engagement member and linked to the foot pedal such that downward movement of the foot pedal rotates the actuation rod and the engagement member from the locked position to the unlocked position (Col. 3, Lns. 26-38).

Regarding claim 9, Knepp discloses the parent cart of claim 8, wherein the cart interlock mechanism comprises: an elongated arm connected to the foot pedal, the elongated arm rotatably mounted to one of the side beams of the base frame; and a following arm connected to the actuation rod, the following arm linked to an end portion of the elongated arm such that rotation of the elongated arm rotates the following arm (Col. 3, Lns. 49-65).   

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the claimed subject matter: wherein the following arm comprises a roller that rolls along an edge of the end portion of the elongated arm.  Claim 5 depends from claim 4.  Claim 11 depends from claim 10.
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the claimed subject matter: wherein the engagement member comprises one or more locking teeth that engage the lateral beam of the base frame structure of the child cart in the locked position.  
Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618